Orders of disposition, Family Court, New York County (George Jurow, J.), entered March 17, 1994, which, insofar as appealed from, terminated respondent-appellant’s parental rights and transferred custody and guardianship of the two subject children to petitioner agency and the Commissioner of Social Services for the purpose of adoption by their respective foster parents, following a fact-finding determination of permanent neglect, unanimously affirmed, without costs.
Contrary to respondent’s contention, Family Court applied the correct standard at the dispositional hearing. Once permanent neglect has been established, here by respondent’s own in-court admission, "the court in the dispositional hearing must be concerned only with the best interests of the child” (Matter of Star Leslie W., 63 NY2d 136, 147-148). There is no presumption that those interests, which must be established by a preponderance of the evidence, will be served best by return to the natural parent (supra; Matter of Celeste M., 180 AD2d *522437, 438). On the evidence presented here, the court properly concluded that the best interests of these special needs children required termination of respondent’s parental rights and transfer of their guardianship and custody for the purposes of adoption. Despite respondent’s recent efforts at rehabilitation, her situation remains unsettled, "[t]he children had bonded with the foster parents and there was no evidence of a positive, meaningful relationship with respondent to warrant a suspended judgment” (Matter of Amanda R., 215 AD2d 220, citing Matter of Michael B., 80 NY2d 299, 311). Concur — Wallach, J. P., Kupferman, Ross, Nárdelli and Tom, JJ.